Exhibit 10.26

THIRD AMENDMENT TO
MORTGAGE WAREHOUSE LOAN AND SECURITY AGREEMENT

                    This Third Amendment to Mortgage Warehouse Loan and Security
Agreement (this “Amendment”), made by and between CRESCENT MORTGAGE SERVICES,
INC., a Georgia corporation, as borrower (“Borrower”), and COLONIAL BANK, an
Alabama banking corporation, as lender (“Lender”), is dated as of the 31 day of
July, 2002.

RECITALS:

                    Pursuant to that certain Mortgage Warehouse Loan and
Security Agreement dated as of December 20, 1999, as amended by that certain
First Amendment to Mortgage Warehouse Loan and Security Agreement dated as of
July 31, 2000 and that certain Second Amendment to Mortgage Warehouse Loan and
Security Agreement dated as of June 25, 2001 (as heretofore amended, the
“Agreement”), Lender made available to Borrower, subject to the terms and
conditions thereof, a revolving line of credit loan in the maximum aggregate
principal amount not to exceed $50,000,000.00 (the “Line of Credit”), secured by
Borrower’s assignment and pledge to Lender of certain mortgage loans and related
collateral, for the purpose of assisting Borrower in its business of originating
and making such loans.

                    Pursuant to the provisions of the Agreement (as temporarily
extended by letter agreement), the Line of Credit matures on July 31, 2002.
Borrower has requested that Lender agree to extend the scheduled maturity date
of the Line of Credit to June 30, 2003, to decrease the maximum amount available
under the Line of Credit from $50,000,000.00 to $40,000,000.00, to make
corresponding decreases to the Sublimits thereunder, and to make certain other
modifications to the Agreement, and Lender is willing to do so, but only on the
express condition, among others, that Borrower enter into this Amendment,
pursuant to which the Agreement shall be amended and modified.

                    NOW, THEREFORE, in consideration of the premises and
agreements contained herein, and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
parties hereto do hereby agree, each with the other, as follows:

                    1.          If not otherwise defined herein or the context
shall not expressly indicate otherwise, all capitalized terms which are used
herein shall have their respective meanings given to them in the Agreement.

                    2.         Section 1.1 (Defined Terms) of the Agreement is
hereby amended as follows:

 

         (A)       By amending and restating the definition of “Advance Rate
Amount” to read in its entirety as follows:

 

 

 

                 “Advance Rate Amount” shall mean (i) with respect to any
Eligible Conforming Mortgage Loan, an amount equal to ninety-nine percent (99%)
of the current unpaid principal balance of such Mortgage Loan, (ii) with respect
to any Eligible Gestation Mortgage Loan, an amount equal to ninety-nine percent
(99%) of commitment, not to exceed par, (iii) with respect to any Eligible
Repurchased Mortgage Loan, an amount equal to ninety percent (90%) of the lesser
of (a) the repurchase price of the Mortgage Loan or (b) the current (within
forty-five (45) days) appraised value of such Mortgage Loan, and (iv) with
respect to any Eligible Wet Mortgage Loan, an amount equal to the Advance Rate
Amount applicable to the Type of Mortgage Loan supporting the Advance.

 

 

 

         (B)       By amending and restating the definition of “Appraisal” to
read in its entirety as follows:

 

 

 

             “Appraisal” shall mean a certificate of an independent certified
public accountant or independent financial consultant selected by the Borrower
and reasonably satisfactory to the Lender as to the Appraised Value of the
Eligible Servicing Portfolio which shall evaluate the Eligible Servicing
Portfolio as of the end of Borrower’s most recent fiscal quarter based upon
reasonably determined categories of the Mortgage Loans contained therein and
giving effect to any sub-servicing agreement



--------------------------------------------------------------------------------

 

to which any such Mortgage Loan is or will be subject, which certificate shall
be in form, substance and detail reasonably satisfactory to the Lender.

 

 

 

         (C)       The defined term “Authorized Representative” is hereby added
to the Agreement, which term shall have the same definition as the term
“Authorized Officer”.

 

 

 

         (D)       By amending and restating the definition of “Commitment” to
read in its entirety as follows:

 

 

 

             “Commitment” shall mean the commitment of Lender to make Advances
to Borrower which Advances in the aggregate, subject to each applicable
Sublimit, shall not exceed $40,000,000.00 at any time outstanding.

 

 

 

         (E)       By amending and restating the definition of “Eligible
Conforming Mortgage Loan” to read in its entirety as follows:

 

 

 

             “Eligible Conforming Mortgage Loan” shall mean a Mortgage Loan with
respect to which each of the following statements is true and correct:

 

 

 

          (a)          such Mortgage Loan is an Eligible Mortgage Loan;

 

 

 

          (b)          such Mortgage Loan is insured by the FHA or guaranteed by
the VA (or there exists a binding commitment to issue such insurance or guaranty
subject to the satisfaction of customary conditions), and/or fully conforms to
all underwriting and other requirements of FNMA or FHLMC; provided, however, if
such Mortgage Loan is (i) a “jumbo” Mortgage Loan that meets all other “A” paper
criteria, except loan size and, if underwritten by Borrower, the initial
principal amount thereof does not exceed $650,000.00 or, if the initial
principal amount thereof exceeds $650,000.00, such Mortgage Loan has been
underwritten and approved by the Approved Investor under the Investor Commitment
referred to in subparagraph (c) below, or (ii) an “Alt-A” Mortgage Loan with a
FICO Score of 620 or above, such Mortgage Loan nevertheless will be deemed to be
an Eligible Conforming Mortgage Loan;

 

 

 

          (c)          except as otherwise permitted under paragraph (q) of the
definition of “Eligible Mortgage Loan”, such Mortgage Loan is covered by an
Investor Commitment that is in full force and effect and pledged to Lender
hereunder, and Borrower and such Mortgage Loan are in full compliance therewith;
and

 

 

 

          (d)          such Mortgage Loan is not an Eligible Gestation Mortgage
Loan.

 

 

 

         (F)       By amending and restating the definition of “Eligible
Repurchased Mortgage Loan” to read in its entirety as follows:

 

 

 

             “Eligible Repurchased Mortgage Loan” shall mean a Mortgage Loan
with respect to which each of the following statements is true:

 

 

 

          (a)          such Mortgage Loan meets the requirements of
subparagraphs (a), (b), (c), (f), (g), (h), (i), (j), (k), (m), (p), and (r) of
the definition of Eligible Mortgage Loan:

 

 

 

          (b)          such Mortgage Loan currently is not eligible for purchase
by an Approved Investor as an “Eligible Conforming Mortgage Loan”, but it meets
the requirements set forth in subparagraph (b) of the definition of “Eligible
Conforming Mortgage Loan”;

 

 

 

          (c)          such Mortgage Loan was originally sold by Borrower to an
Approved Investor and subsequently repurchased by Borrower from such Approved
Investor in accordance with the terms of the applicable Investor Commitment or
became, for reasons that do not adversely affect or impair the enforceability of
such Mortgage Loan against the Obligor, ineligible for purchase by an Approved
Investor as an “Eligible Conforming

 

 

2



--------------------------------------------------------------------------------

 

Mortgage Loan” as long as such Mortgage Loan initially met the applicable
underwriting criteria;

 

 

 

          (d)          such Mortgage Loan was not repurchased by Borrower from
such Approved Investor as a result of any issue concerning the appraisal of the
Property encumbered by such Mortgage Loan (or, if such Mortgage Loan was
repurchased by Borrower from such Approved Investor as a result of any issue
concerning the appraisal of the Property encumbered by such Mortgage Loan, the
Property has been reappraised to Lender’s satisfaction by a different
appraiser);

 

 

 

          (e)          if the promissory note for such Mortgage Loan (or any
other documentation relating thereto) has been withdrawn from the possession of
Lender on terms and subject to the conditions set forth in Section of this
Agreement, such promissory note or other documentation has been released to
Borrower pursuant to a Trust Receipt as permitted under Section of this
Agreement and such release has occurred within the immediately preceding ten
(10) days or such promissory note or other documentation has been released to an
attorney, trustee or other third party conducting foreclosure proceedings on
behalf of Borrower (for purposes of prosecuting such foreclosure proceedings)
pursuant to a Bailment Letter as permitted under Section 4.4(a) of this
Agreement; provided that the unpaid principal balance of the Mortgage Loan for
which such promissory note or other documentation has been released, when added
to the aggregate unpaid principal balance of all other Mortgage Loans for which
notes or other documentation have been similarly released to Borrower, does not
exceed $1,000,000.00;

 

 

 

          (f)          such Mortgage Loan has not aged longer than the
applicable Warehouse Period and, if included in the warehouse for a period in
excess of (i) ninety (90) days, 15% (based on the initial value) of the Mortgage
Loan has been repaid on or before the 91st day in the warehouse, (ii) one
hundred eighty (180) days, an additional 25% (based on the initial value) of the
Mortgage Loan has been repaid on or before the 181st day in the warehouse, (iii)
two hundred seventy (270) days, an additional 25% (based on the initial value)
of the Mortgage Loan has been repaid on or before the 271st day in the
warehouse, and (iv) three hundred sixty (360) days, the final 25% (based on the
initial value) of the Mortgage Loan has been repaid on or before the 360th day
in the warehouse; and

 

 

 

          (g)           (i) Borrower has delivered (or caused to be delivered)
to Lender those items for such Mortgage Loan described on Exhibit C to this
Agreement prior to the Advance supported by such Mortgage Loan, plus a current
(within 45 days) appraisal of the property securing such Mortgage Loan and an
original assignment of mortgage (or deed of trust) in favor of Lender (in
recordable form and which will be recorded at Lender’s option); (ii) Borrower or
a third party approved by Lender holds in trust for the Lender those items
described in Exhibit D to this Agreement; and (iii) Borrower has delivered (or
caused to be delivered) to Lender, if Lender has so requested in writing, the
additional items described on Exhibit D to this Agreement.

 

 

 

         (G)       By amending and restating the definition of “LIBOR Rate” to
read in its entirety as follows:

 

 

 

             “LIBOR Rate” shall mean the rate that appears on the display
designated as page “3750” of the Telerate Service (or such other page as may
replace page 3750 of that service) as of 11:00 a.m. Orlando time, on each
Banking Day or, if not so reported on such service, as otherwise quoted by
Lender from time to time, as the 30-day LIBOR Rate, adjusted daily with each
change in the 30-day LIBOR Rate: provided, however, in no event shall the LIBOR
Rate be less than the floor rate per annum equal to 2.50% or greater than the
ceiling rate per annum equal to the Prime Rate.

 

 

 

         (H)       By amending and restating the definition of “Maturity Date”
to read in its entirety as follows:

3



--------------------------------------------------------------------------------

 

             “Maturity Date” shall mean June 30, 2003; provided, that upon the
written request of Borrower to Lender, Lender may elect to extend the Maturity
Date on such terms and conditions as it deems appropriate in its sole
discretion.

 

 

 

         (I)        By amending and restating the definition of “Prime Rate” to
read in its entirety as follows:

 

 

 

             “Prime Rate” shall mean the fluctuating interest rate per annum
announced by Lender from time to time as its Prime Rate as such Prime Rate may
change from time to time, adjusted daily with each change in such Prime Rate
(which interest rate is only a benchmark, is purely discretionary and is not
necessarily the best or lowest rate charged borrowing customers of Lender);
provided, however, in no event shall the Prime Rate be less than the floor rate
per annum equal to 5.50%.

 

 

 

         (J)        By amending and restating the definition of “Servicing
Rights Value” to read in its entirety as follows:

 

 

 

             “Servicing Rights Value” shall mean as of the date of
determination, the lesser of (i) the value of Borrower’s servicing rights as
reported on Borrower’s balance sheet most recently delivered to Lender pursuant
to Section 6.1 (a) of the Agreement, (ii) eighty percent (80%) of the most
recent quarterly Appraised Value of Borrower’s Eligible Servicing Portfolio (if
such an appraisal is obtained) or (iii) one and one quarter percent (1.25%) of
the ending principal balance of Borrower’s Eligible Servicing Portfolio as of
the end of applicable calendar month (if no such appraisal is obtained).

 

 

 

         (K)       By amending and restating the definition of “Sublimit A” to
read in its entirety as follows:

 

 

 

             “Sublimit A” shall mean a portion of the Line of Credit up to but
not exceeding $40,000,000.00 which shall be available to warehouse Sublimit A
Mortgage Loans.

 

 

 

         (L)       By amending and restating the definition of “Sublimit B” to
read in its entirety as follows:

 

 

 

             “Sublimit B” shall mean a portion of the Line of Credit up to but
not exceeding $10,000,000.00 [increasing to $14,000,000.00 during the last five
(5), followed by the first five (5) Banking Days of each month] which shall be
available to warehouse Sublimit B Mortgage Loans.

 

 

 

         (M)       By amending and restating the definition of “Sublimit C” to
read in its entirety as follows:

 

 

 

             “Sublimit C” shall mean a portion of the Line of Credit up to but
not exceeding $20,000,000.00 which shall be available to warehouse Sublimit C
Mortgage Loans.

 

 

 

         (N)       By amending and restating the definition of “Sublimit D” to
read in its entirety as follows:

 

 

 

             “Sublimit D” shall mean a portion of the Line of Credit up to but
not exceeding $560,000.00 which shall be available to warehouse Sublimit D
Mortgage Loans.

 

 

 

         (O)       By amending and restating the definition of “Warehouse
Period” to read in its entirety as follows:

 

 

 

             “Warehouse Period” shall mean, for any Mortgage Loan, the period
commencing on the Advance Date for such Mortgage Loan and ending on the first to
occur of: (i) in the case of any Sublimit A Advance, ninety (90) days after such
Advance Date; (ii) in the case of any Sublimit B Advance, five (5) Banking Days
after such Advance Date unless the Required Documents and, if requested by
Lender, the Additional Required Documents, supporting such Advance have been
delivered to and accepted by Lender; (iii) in the case of any Sublimit C
Advance, forty-five (45) days after such Advance Date (provided the total
combined Warehouse Period under Sublimit A and Sublimit C shall not exceed 120
days); (iv) in the case of any Sublimit D Advance, three hundred sixty (360)
days after such Advance Date; provided, however, on or before each of the 91st
day in the warehouse, the 181st day in the warehouse, the 271st day in the
warehouse, and the 360th day in the warehouse, the amounts required for such
Mortgage Loan to constitute an Eligible Repurchased Mortgage Loan must be
repaid: (v) expiration of the Investor Commitment for such Mortgage Loan or

4



--------------------------------------------------------------------------------

 

certificate covering same; if applicable, within ten (10) days after redelivery
by Lender to Borrower of any non-conforming instrument or document for
correction unless Borrower has completed correction thereof and has delivered
the same to Lender within such 10-day period; or (vi) in the case of any
Sublimit A Advance or Sublimit C Advance, five (5) Banking Days after the
Mortgage Loan supporting such Advance is rejected by an Approved Investor for
any reason unless such Mortgage Loan is re-committed within such time period.

                    3.         Section 2.4 (Note) of the Agreement is hereby
amended to delete the term “$50,000,000.00” therefrom and to substitute the term
“$40,000,000.00” in lieu thereof.

                    4.         Subsection (a) of Section 2.5 (Interest) of the
Agreement is hereby amended and restated in its entirety to read as follows (and
Borrower acknowledges and agrees that subsections (b) through (f) of Section 2.5
as set forth in the original Agreement remain in full force and effect):

 

              (a)     Except as otherwise provided in this Agreement (including
the last three sentences of this Section 2.5(a)), the principal amount of each
Advance owed to Lender shall bear interest at an annual interest rate equal to
the lesser of: (i) the Maximum Rate or (ii) (A) for Sublimit A Advances, the
LIBOR Rate plus 1.25% (125 basis points), floating daily, subject, however, to
adjustment to the LIBOR Rate plus 1.50% (150 basis points), floating daily, if
the Mortgage Loan funded with such Advance is warehoused with Lender for more
than sixty (60) days, (B) for Sublimit B Advances, the LIBOR Rate plus 1.55%
(155 basis points), floating daily, (C) for Sublimit C Advances, the LIBOR Rate
plus 1.15% (115 basis points), floating daily, and (D) for Sublimit D Advances,
the Prime Rate, floating daily. In the event Lender is holding Buy-Down Deposits
and no Potential Default or Event of Default has occurred, the interest rate on
Advances made by Lender may be reduced to the Buy-Down Rate for such portion of
the Advances which is less than or equal to the amount of the Available Buy-Down
Deposits (such portion of the Advances being referred to herein as a “Buy-Down
Advances”). Except for the reduction in interest rate described above. Buy-Down
Advances shall be treated as Advances of the applicable Type, for all purposes
under this Agreement. If Lender specifically agrees in its sole and absolute
discretion and on a case-by-case basis to allow a Mortgage Loan to stay in
warehouse longer than the Warehouse Period therefore, the outstanding principal
amount of the related Advance owed to Lender shall, during the period of time in
warehouse in excessof such Warehouse Period, bear interest at an annual interest
rate equal to the lesser of: (i) the Maximum Rate or (ii) the Interim Default
Rate.

                    5.         The second (2nd) sentence (which is the next to
last sentence) of subsection (d) of Section 2.7 (Mandatory Repayments) of the
Agreement is hereby amended and restated to read in its entirety as follows:

 

              In addition, in the case of any Mortgage Loan funded under a
Sublimit D Advance but not repaid in full within (i) ninety (90) days after the
Advance Date with regard to such Mortgage Loan. Borrower shall immediately repay
to Lender at least 15% (based on the initial value) of such Sublimit D Mortgage
Loan on or before the 91st day in the warehouse, (ii) one hundred eighty (180)
days after the Advance Date with regard to such Mortgage Loan. Borrower shall
immediately repay to Lender an additional 25% (based on the initial value) of
such Sublimit D Mortgage Loan on or before the 81st day in the warehouse, (iii)
two hundred seventy (270) days after the Advance Date with regard to such
Mortgage Loan. Borrower shall immediately repay to Lender another 25% (based on
the initial value) of such Sublimit D Mortgage Loan on or before the 271st day
in the warehouse, and (iv) three hundred sixty (360) days after the Advance Date
with regard to such Mortgage Loan. Borrower shall immediately repay to Lender
the remaining 25% (based on the initial value) of such Sublimit D Mortgage Loan
on or before day 360 in the warehouse, together, in each instance, with all
accrued and unpaid interest thereon.

                    6.         Clause (d) of Section 4.7 (Covenants of Borrower
With Regard to the Collateral) of the Agreement is hereby amended and restated
to read in its entirety as follows:

 

              (d)     prior to each renewal of the Line of Credit and at any
other reasonable time, upon request by Lender, to exhibit and to allow
inspection by Lender (or Persons designated by Lender) of the Collateral and the
records concerning the Collateral and to pay the reasonable fees and costs in

5



--------------------------------------------------------------------------------

 

connection with an annual independent, third party operations audit (if
requested by Lender) and Lender’s annual compliance audit of Borrower conducted
by Lender’s staff:

                    7.         Section 6.1(a)(vi) (Secondary Market Reports) of
the Agreement is hereby amended and restated in its entirety to read as follows:

 

              (vi)     Secondary Market Reports. On a monthly basis, and at such
other times as Lender may reasonably request, a secondary market report prepared
by Borrower, in the form of and containing the information required by Lender,
including without limitation, detailed loan/investor information, together with
weighted average commitment value, dated as of the preceding month end or as of
such other day, and with a report on the off-balance servicing portfolio
(including 30, 60, 90 day delinquency information);

                    8.         Section 6.1 (a)(vii) (Valuation of Servicing
Portfolio) of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

              (vii)    Valuation of Servicing Portfolio. If requested by Lender,
on a quarterly basis, a valuation of Borrower’s servicing portfolio, performed
by an independent, third party appraiser acceptable to Borrower and Lender as at
the most recent quarter end;

                    9.         The last sentence of Section 6.l(c)(Inspection of
Property; Books and Records; Discussion) of the Agreement is hereby amended and
restated to read in its entirety as follows:

 

              Lender (or Persons designated by Lender) will be allowed to
conduct, from time to time at Borrower’s expense (and prior to each renewal of
the Line of Credit, if any), financial and operational audits at Borrower’s
office during normal business hours, including an annual independent, third
party operations audit (if requested by Lender) and Lender’s annual compliance
audit of Borrower’s operations and the Collateral, and Borrower shall pay the
reasonable fees and costs associated with such audits.

                    10.       Section 6.3(a) (Adjusted Tangible Net Worth) of
the Agreement is hereby amended and restated in its entirety to read as follows:

 

              (a)     Adjusted Tangible Net Worth. Borrower’s Adjusted Tangible
Net Worth shall not be less than $7,500,000.00.

                    11.       Section 6.3(d) (Book Net Worth) of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

              (d)     Book Net Worth. Borrower’s Book Net Worth shall not be
less than $8,000,000.00.

                    12.       Schedule J to the Agreement is hereby amended and
restated in the form of Schedule J attached hereto.

                    13.       This Amendment shall become effective as of the
date first above written, provided that Lender shall have received by such date
the following items, all of which must be signed by all appropriate Persons and
in form and substance acceptable to Lender in its sole discretion:

 

              (A)     This Amendment executed by Borrower and Lender (whether
such parties shall have signed the same or different counterparts):

 

 

 

              (B)     A Second Amendment to Promissory Note executed by Borrower
and Lender (the “Note Amendment”) (whether such parties shall have signed the
same or different counterparts);

 

 

 

              (C)     An executed affidavit, in form satisfactory to Lender,
regarding the execution of this Agreement and the Note Amendment by Borrower
outside the State of Florida:

 

 

6



--------------------------------------------------------------------------------

 

              (D)     Certificates of even date herewith signed by the President
and/or Secretary of Borrower, as appropriate, certifying (1) the authorizing
resolutions of Borrower, (2) the Articles of Incorporation and Bylaws of
Borrower previously delivered to Lender remain in full force and effect with no
modification or amendments except as disclosed in said Certificate, (3) all
representations and warranties previously made to Lender remain true, complete
and accurate, and (4) no Event of Default or Potential Default has occurred and
is continuing;

 

 

 

              (E)     A Confirmation of Comfort Letter of even date herewith;

 

 

 

              (F)     If requested by Lender, good standing
certificates/certificates of existence of a recent date for Borrower from the
state of its incorporation and each other state in which Borrower conducts its
business;

 

 

 

              (G)     Such UCC and other lien searches as Lender shall request,
showing no Liens which have priority over Lender’s first priority security
interest in the Collateral; and

 

 

 

              (H)     Such other certificates, opinions, instruments and
documents (if any) that Lender shall reasonably request.

                    14.       Notwithstanding the execution of this Amendment
and the Note Amendment, all of the indebtedness evidenced by the Note (as
modified by the Note Amendment) shall remain in full force and effect, and any
collateral described in any agreement providing security for any obligation of
Borrower so defined to include the Note (as modified by the Note Amendment)
shall remain subject to the liens, pledges, security interests and assignments
of any such agreements as security for the indebtedness evidenced by the Note
(as modified by the Note Amendment) and all other indebtedness described
therein. Nothing herein in this Amendment shall be construed to constitute a
novation of the indebtedness evidenced by the Note or to release, satisfy,
discharge or otherwise affect or impair in any manner whatsoever (1) the
validity or enforceability of the indebtedness evidenced by the Note (as
modified by the Note Amendment); (2) the liens, pledges, security interests,
assignments and conveyances affected by the Agreement, the other Loan Documents
and any other agreement securing such Note (as modified by the Note Amendment),
or the priority thereof; (3) the liability of any maker, endorser, surety,
guarantor or other Person that may now or hereafter be liable under or on
account of the Note (as modified by the Note Amendment) or any agreement
securing such Note (as modified by the Note Amendment); or (4) any other
security or instrument now or hereafter held by Lender as security for as
evidence of any of the above-described indebtedness. In no way limiting the
foregoing, Borrower acknowledges and agrees that the indebtedness evidenced by
the Note (as modified by the Note Amendment) is and shall remain secured by the
collateral described in the Agreement and the other Loan Documents.

                    15.       In order to induce Lender to enter into this
Amendment, Borrower represents and warrants that:

 

               (A)     The execution, delivery and performance by Borrower of
this Amendment and the Note Amendment within its corporate powers, have been
duly authorized by all necessary corporate action and are not in contravention
of any law, rule or regulation, or any judgment, decree, writ, injunction, order
to award of any arbitrator, court or governmental authority, or of the terms of
Borrower’s articles of incorporation or bylaws, or of any contract or
undertaking to which Borrower is a party or by which Borrower or its property is
or may be bound or affected.

 

 

 

               (B)     Each of this Amendment and the Note Amendment is the
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with its terms.

 

 

 

               (C)     No consent, approval or authorization of or declaration,
registration or filing with any governmental authority or any nongovernmental
person or entity, including without limitation any creditor or stockholder of
Borrower, is required on the part of Borrower in connection with the execution,
delivery and performance of this Amendment, the Note Amendment or the
transactions contemplated hereby or thereby or as a condition to the legality,
validity or enforceability of this Amendment or the Note Amendment.

 

 

 

               (D)     After giving effect to the amendments to the Agreement
contained in this Amendment, the representations and warranties contained in
Article 5 of the Agreement and in the

7



--------------------------------------------------------------------------------

 

other Loan Documents are true and correct on and as of the date hereof with the
same force and effect as if made on and as of the date hereof, no Event of
Default or Potential Default exists or has occurred and is continuing on the
date hereof, and no material adverse change has occurred in the financial
condition of Borrower since the original date of the Agreement.

                    16.       If Borrower shall fail to perform or observe any
term, covenant or agreement in this Amendment, or any representation or warranty
made by Borrower in this Amendment shall prove to have been incorrect in any
material respect when made, such occurrence shall be deemed to constitute an
Event of Default.

                    17.       This Amendment shall be governed by and construed
in accordance with the laws of the State of Florida.

                    18.       Borrower agrees to pay the reasonable fees and
expenses of counsel for Lender, in connection with the negotiation and
preparation of this Amendment and the documents referred to herein and the
consummation of the transactions contemplated hereby, and in connection with
advising Lender as to its rights and responsibilities with respect thereto.

                    19.       Unless otherwise expressly modified or amended
hereby, all terms and conditions of the Agreement shall remain in full force and
effect, and the same, as amended hereby, are hereby ratified and confirmed in
all respects.   From and after the effective date hereof, all references in the
Agreement, and any other document or instrument entered into in connection
therewith, to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment.

                    20.       This Amendment shall inure to and be binding upon
and enforceable by Borrower and Lender and their respective successors and
assigns.

                    21.       This Amendment may be executed in one or more
counterparts, each of which when executed and delivered shall constitute an
original.   All such counterparts shall together be deemed to be one and the
same instrument. Further, the parties may execute facsimile copies of this
Amendment and the facsimile signature of any such party shall be deemed an
original and fully binding on said party; provided, however, any party executing
this Amendment by facsimile signature agrees to promptly provide an original
executed copy of this Amendment to Lender.

[Remainder of this page intentionally left blank]

8



--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties hereto have duly executed
this Amendment, by and through their respective duly authorized officers as of
the day and year first above written.

ATTEST:

BORROWER:

 

 



CRESCENT MORTGAGE SERVICES, INC.

 

 

By:

/s/ J. DONALD BOGGUS, JR.

 

By: 

/s/ ROBERT C. KENKNIGHT

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Secretary

 

Name:

Robert C. KenKnight

 

 

 

Its:

President

 

 

[CORPORATE SEAL]

 

 

 

STATE OF GEORGIA

 

 

 

COUNTY OF DEKALB

 

                    On this 26 day of July, 2002, personally appeared Robert C.
KenKnight, as President of Crescent Mortgage Services, Inc., a Georgia
corporation, and before me executed the attached Third Amendment to Mortgage
Warehouse Loan and Security Agreement, by and between Colonial Bank, as Lender,
and Crescent Mortgage Services, Inc., as Borrower.

                    IN WITNESS WHEREOF, I have hereunto set my hand and official
seal in the County and State last aforesaid.

 

/s/ DAPHNEY Y. JOHNSON

 

 

--------------------------------------------------------------------------------

 

 

Signature of Notary Public-State of Georgia

 

 

 

 

 

DAPHNEY Y. JOHNSON

 

 

--------------------------------------------------------------------------------

 

 

Print Name: Notary Public, State of Georgia

 

 

Personally Known   X___________________________

 

 

Produced Identification ________________________

 

 

Type of Identification: _________________________

 

(NOTARIAL SEAL)

My Commission Expires 4/14/06.

9



--------------------------------------------------------------------------------

 

LENDER:

 

 

 

COLONIAL BANK

 

 

 

 

By:

/s/ AMY J. NUNNELEY

 

 

--------------------------------------------------------------------------------

 

Name:

Amy J. Nunneley

 

Its:

Senior Vice President

STATE OF ALABAMA

COUNTY OF JEFFERSON

                    On this 31st day of July, 2002, personally appeared Amy J.
Nunneley, as Senior Vice President of Colonial Bank, an Alabama banking
corporation, and before me executed the attached Third Amendment to Mortgage
Warehouse Loan and Security Agreement, by and between Colonial Bank, as Lender,
and Crescent Mortgage Services, Inc., as Borrower.

                    IN WITNESS WHEREOF, I have hereunto set my hand and official
seal in the County and State last aforesaid.

 

/s/ TERENCE J. BRYANT

 

 

--------------------------------------------------------------------------------

 

 

Signature of Notary Public-State of Alabama

 

 

 

 

 

TERENCE J. BRYANT

 

 

--------------------------------------------------------------------------------

 

 

Print Name: Notary Public, State of Alabama

 

 

Personally Known   X__________________________

 

 

Produced Identification ________________________

 

 

Type of Identification: _________________________

 

(NOTARIAL SEAL)

MY COMMISSION EXPIRES DECEMBER 23, 2002.

10